Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority date is recognized as 08/19/2019, in relation to JP2019-147934.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “acquir[ing] information about the vehicle … determin[ing] driving characteristics of the driver based on the information about the vehicle” followed by “receiv[ing] information about the vehicle when the driver drives the vehicle, storing a travel record of the vehicle based on the received information, determin[ing] driving characteristics of the driver based on the travel record” – the relationship between “information about the vehicle” and “received information about the vehicle” is unclear. When determining driver characteristics “based on the travel record”, is unclear if the travel record is excluded from the previously recited “acquir[ed] information”, or if it is part of the acquired information. Further, it is unclear if the “driving characteristics of the driver” in each step are distinct driving characteristics (for example, in the case that a travel record is not “based on information about the vehicle), or if this second recitation of driving characteristics are further detail (for example, in the case where a travel record is “based on information about the vehicle”). For the purpose of compact prosecution, Examiner is interpreting these as the same vehicle driving characteristics, and that acquired information includes a travel record, particularly in light of Applicant specification, which states that part replacement is a form of vehicle tuning (Paragraph [0030], “The tuning of the vehicle 50 includes replacement of a component of the vehicle 50”)
Claims 1 and 3 recite “simulat[ing] a driving experience … caus[ing] the driver to have a simulated experience” – it is unclear if these are two distinct simulations, or the same simulation, or if the language is meant to cover both interpretations. For the purpose of compact prosecution, Examiner is interpreting the language as the same simulation, with the second recitation further refining the limitations of the simulation. 
Claims 5-8 are rejected for being dependent on claims rejected under 35 U.S.C. 112(b)
Appropriate correction is required. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being obvious over McLaren (‘Simulated Secs: How F1 teams find laptime’), further in view of Galasso (US 10036443 B2) and Hawley (US 20200391884 A1), herein after referred to simply as McLaren, Galasso, and Hawley respectively. 

Regarding Claim 1,
McLaren discloses the following limitation,
A proposing method of proposing tuning of a vehicle (“The simulator will help the team to arrive at the baseline setup ahead of FP1. It will then run across the weekend, with a dedicated team at the factory patched into the engineers at the track, verifying set-up decisions taken in the garage and sometimes suggesting new directions, based on the data acquired from the car on track.” – wherein a team carries out a proposing method)
simulating a driving experience of the driver driving the vehicle [after the tuning] (Driver-In-Loop Simulator, “Driver-in-the-loop builds on the work done with earlier lap simulators, in which the behaviour of vehicle characteristics is represented by values in an equation, usually derived from genuine track data. In a lap simulator, a mathematically modelled driver would then ‘drive’ the car.  Replacing this with a real driver (putting a driver-in-the-loop) creates a more realistic simulation … The simulator will help the team to arrive at the baseline setup ahead of FP1.” Wherein a baseline setup is terminology used in the racing industry for a vehicle tuning, and arriving at such a setup entails having an experience with said tuning in simulation.)
causing the driver to have a simulated experience of driving the vehicle after the tuning by using a driving simulator (Driver-In-Loop Simulator, “Driver-in-the-loop builds on the work done with earlier lap simulators, in which the behaviour of vehicle characteristics is represented by values in an equation, usually derived from genuine track data. In a lap simulator, a mathematically modelled driver would then ‘drive’ the car.  Replacing this with a real driver (putting a driver-in-the-loop) creates a more realistic simulation … The simulator will help the team to arrive at the baseline setup ahead of FP1.” Wherein a baseline setup is terminology used in the racing industry for a vehicle tuning, and arriving at such a setup entails having an experience with said tuning in simulation.)
However, McLaren does not disclose the following limitations,
 the method comprising: acquiring information about the vehicle by using a microcomputer installed in the vehicle when the vehicle is driven by a driver 
determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver;
receiving information about the vehicle when the driver drives the vehicle
storing a travel record of the vehicle based on the received information
determining driving characteristics of the driver based on the travel record
visually reproducing a travel record on a display
However, this is disclosed by Galasso, which discloses such a method of acquiring information,  which is also receiving information (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.) and determining driving characteristics of the driver and proposing a tuning ((Column 13, Line 18 – 28 “In one embodiment the device 500 is programmed with a data template or templates suitable for filling with data and/or calculations/suggestions from the controller 300. In one embodiment the device 500 is programmed with input templates for facilitating user input of suspension model, user weight, vehicle type, etc. as may be useful in aiding the controller to look up corresponding parameters. The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc.”), where determining driving characteristics also constitutes where this diagnostic data also already constitutes a travel record, and is already the basis for determining driving characteristics (As from Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.), which is displayed for the user (Column 13, Line 22-24, “The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of McLaren with acquiring data using an acquisition device installed in the vehicle when the vehicle is driven by a driver, determining, and proposing steps, as taught by Galasso, as one of ordinary skill in the art could have combined these elements according to known methods in order to yield predictable result, and doing so provides accurate, real-world tunings which may improve performance of the vehicle.

	However, the combination of McLaren and Galasso does not disclose the following limitations
determining one or more components of the vehicle to replace based on the driving characteristics of the driver 
	However, this is taught by Hawley, which discloses predictive maintenance to determine vehicle part status with respect to driving characteristics (Paragraph [0035], “In one or more exemplary embodiments, the computing system 102 and/or the processing system 110 utilizes machine learning or other artificial intelligence techniques to determine which combination of historical measurement data and historical contextual operational data delivery data are correlated to or predictive of the lifecycle duration or a particular maintenance action, and then determines a corresponding equation, function, or model for calculating a metric indicative of that outcome of interest based on that subset of correlative input variables.”, where the contextual data is driver behavior, Paragraph [019], “the historical contextual operational data may capture, characterize or otherwise include operator (or airline) behavior or operating behaviors that the aircraft operator otherwise has control over.” and where the diagnostic output can determine a part needs to be replaced, Paragraph [0015] “In this regard, in one embodiment, the degradation metric value may be realized as a likely or probable number of future operating cycles (or time interval or duration of future operation) required before progressing beyond some maintenance or replacement threshold”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle behavior determination of Galasso with the part replacement determination of Hawley, as doing so expands the functionality of the combination in assisting with desired maintenance of the vehicle, and ensures safe operation of the vehicle by putting part maintenance in context of the actual part’s wear and tear. Further, the combination is a simple substitution of elements yielding predictable results to one of ordinary skill in the art.

Regarding Claim 3, 
	 As Claim 3 recites nearly identical limitations to Claim 1, merely reformulated as a corresponding apparatus for the method claim, therefore, because Claim 1, as shown, is disclosed by the combination of McLaren, Galasso, and Hawley, the equivalent limitations of Claim 3 are also disclosed. In particular, a driving simulator is already disclosed, as any apparatus capable of simulating a driving experience is, by definition, a driving simulator. 
	Beyond the identical limitations, Examiner notes the element of “a personal computer” as distinct from the “microcomputer installed in the vehicle” – where the microcomputer logs information, and the personal computer processes the information. However, this is also disclosed by a separate embodiment of Galasso (Column 20, Line 16-23, “The controller 300 may collect the data while riding the vehicle and store the data on the memory card without processing the data. When connected back to the computer system 400 … the data can be downloaded thereto and analyzed” -– note Figure 4, which depicts computer system 400 as a personal computer).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teaching of Galasso with the offboard PC processing of data to determine driver characteristics as taught elsewhere in Galasso, as doing so minimizes the size and complexity of the microcomputer installed on the vehicle, and further, is a simple substitution of elements yielding predictable results. 

Regarding Claim 5, 
The combination of McLaren, Galasso, and Hawley, as shown, discloses the limitations of Claim 1. Galasso further discloses the following limitations, 
wherein the information about the vehicle includes temporal change in traveling information of the vehicle (Column 15, Line 12-23, “Too many top out events or bottom out events or operation generally over only a portion of the available range will indicate a possibly needed adjustment to the spring pressure and/or damping rate and the controller 300, upon calculating such range usage sends an appropriate suggestion to the device 500. In one embodiment a GPS unit of, for example the device, transmits real time GPS data to the controller 300 and such data is overlayed or paired with corresponding suspension data along an elapsed (or relative sequence) time (or other suitable common data marker or “datum” type) synchronous data marker.” – where the suspension data over time  is  data that includes temporal change in travelling information)
wherein the determination of the driving characteristics of the driver is based on the temporal change in traveling information of the vehicle included in the information about the vehicle (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events. – where, for example, evaluation of the top out and bottom out events are based on the temporal information)

Regarding Claim 7,
	As Claim 7 recites identical limitations to Claim 5, merely reformulated as a corresponding apparatus for the method claim, therefore, because Claim 5, as shown, is disclosed by the combination of McLaren, Galasso, and Hawley, Claim 7 is also disclosed.

Claims 6, and 8 are rejected under 35 U.S.C. 103 as being obvious over McLaren, further in view of Galasso, Hawley, and Schuh (US 20200201356 A1), herein after referred to simply as Schuh.

Regarding Claim 6, 
The combination of McLaren, Galasso, and Hawley, as shown, discloses the limitations of Claim 1. However, Galasso further does not disclose the following limitation, 
wherein the information about the vehicle includes temporal changes about a vehicle speed, an accelerator, a brake, a shifter, a vehicle position, and a vehicle advancing direction at the time of driving of the vehicle by the driver, and wherein the determination of the driving characteristics of the driver is based on the temporal changes about the vehicle speed, the accelerator, the brake, the shifter, the vehicle position, and the vehicle advancing direction at the time of driving of the vehicle by the driver included in the information about the vehicle.
	However, this is taught by the inclusion of Schuh, which teaches the attributes for determining vehicle/driver behavior includes these elements (Paragraph [0039], “Such attributes may include, but are not limited to a/an: … vehicle position, speed, longitudinal and lateral acceleration, relative angle to another vehicle, … historical information of platooning travel …  turn-by-turn navigation, brake status, brake pressure, brake system, … path history, path projection, travel plans, …. transmission status (e.g., what gear the vehicle is in, what gear the vehicle was in, what gears the vehicle transferred from and to (e.g., fifth gear to fourth gear)” -– where longitudinal acceleration is information that includes, and is based on, changes in vehicle accelerator, and historic travel information, turn by turn navigation, and path projection in particular are information about vehicle advancing direction.
	While Schuh discloses the claim language as written, Examiner notes that Schuh , as disclosed, does not recite the explicit determination of an accelerator position value over time, which is interpreted to be the applicant’s intent. If applicant objects to the reasoning of applying Schuh’s longitudinal acceleration as including information about the accelerator, Examiner takes official notice that it is well understood, routine, and conventional activity to determine an accelerator position as part of characterizing vehicle behavior, and therefore, it would have been obvious to modify the information about the vehicle and determined driving characteristics with an explicitly determined accelerator position, in order to better characterize the driver behavior, as the accelerator (and its operation) is an essential component of most motor vehicles

Regarding Claim 8,
	As Claim 8 recites identical limitations to Claim 6, merely reformulated as a corresponding apparatus for the method claim, therefore, because Claim 6, as shown, is disclosed by the combination of McLaren, Galasso, Hawley and Schuh, Claim 8 is also disclosed.
Response to Arguments
Applicant' s arguments, filed 09/16/2022, with respect to the rejections of Claims 1 and 3 under 35 U.S.C. 101 and 35 U.SC. 102(a) and 35 U.S.C. 101 have been fully considered and are persuasive.  The amended material overcomes these rejections, and thus, they have been withdrawn. The interpretation of Claims 1 and 3 under 35 U.S.C. 112(f) has also been withdrawn in light of the amended material. 
Applicant’s arguments with respect to the rejection of Claims 1 and 3 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenbaum (EP 3239686 A1) discloses using vehicle behavior to characterize part wearout, (Paragraph [0264] “The resulting driving characteristics value, function or metric can then be used to determine in step 90 a stress value like mechanical stress of a vehicle part, or a driver behavior for a UBI pricing profile. In case of wearout prediction vehicle parts data 92 are merged with the driving characteristics value. In general, a value can be a one-dimensional or more-dimensional value, like a vector containing a plurality of values.”)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666    
                                                                                                                                                                                                    /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666